Tilson, Judge:
These two appeals were partially tried at Columbus, Ohio, at which time there was admitted in evidence a special agent’s report as to the proper dutiable foreign value of the involved merchandise. The case was later transferred to Boston, where the importer appeared in person, but offered no evidence of any material value.
The plaintiff contends for values of $3.60 per dozen net, packing included, less 2 per centum for the 20 ounce bottles, and $2.40 per dozen net, packing included, less 2 per centum for the 8-ounce bottle, as the foreign value of this merchandise.
The evidence before me supports the values contended for by the plaintiff, and I, therefore, find the proper dutiable foreign values of this merchandise to be the values hereinbefore set out. Judgment will be rendered accordingly.